204 F.3d 1257 (9th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.OMAR CASTILLO-CASIANO, Defendant-Appellant.
No. 98-50589
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted June 11, 1999--Pasadena, CaliforniaFiled December 28, 1999Amended March 10, 2000

Mark S. Windsor, Federal Defenders of San Diego, Inc., San Diego, California, for the defendant-appellant.
Melanie K. Pierson, Assistant United States Attorney, San Diego, California, for the plaintiff-appellee.
Appeal from the United States District Court for the Southern District of California Howard B. Turrentine, District Judge, Presiding, D.C. No. CR-98-01010-HBT
Before: Dorothy W. Nelson, Stephen Reinhardt, and Stephen S. Trott, Circuit Judges.

ORDER

1
The opinion filed December 28, 1999 is amended as follows:


2
1. On slip opinion page 14988, line 11, add the following footnote after the sentence that ends "we may only determine whether the facts could possibly support such a departure:" This standard for determining whether the error was harmless applies in both plain error and harmless error cases, because shifting the burden from the government to the defendant, as we do in Rule 52(b) plain error cases (including the present case), does not affect the substantive standard governing what renders an error prejudicial. See Olano, 567 U.S. at 734. In sentencing discretion cases the shift will ordinarily have little or no practical consequence.


3
With the opinion thus amended, the panel has voted unanimously to deny appellants' petition for rehearing and petition for rehearing en banc.


4
The full court has been advised of the petition for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. R. App. P. 35.


5
Accordingly, the petition for rehearing and the petition for rehearing en banc are DENIED.